Citation Nr: 0113030	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-08 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
neuropsychiatric disorder to include schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his mother, A.R.



INTRODUCTION

The veteran served on active duty from October 1980 to April 
1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from January 2000 rating decision of the 
San Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran, his mother, and his 
representative appeared before a hearing officer at a hearing 
at the RO in July 2000.  


FINDINGS OF FACT

1.  The RO, in an October 1995 decision, denied service 
connection for a neuropsychiatric disorder to include 
schizophrenia.  The veteran did not submit a timely appeal.

2.  The additional evidence submitted since the October 1995 
decision, is new, relevant, and directly relates to the claim 
of service connection for a neuropsychiatric disorder to 
include schizophrenia.


CONCLUSIONS OF LAW

1.  The October 1995 rating decision denying service 
connection for a neuropsychiatric disorder to include 
schizophrenia was final; this is the last final decision on 
any basis.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (2000).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a neuropsychiatric disorder to include 
schizophrenia is new and material, and the claim is reopened.   
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 1995, the RO denied service connection for a 
neuropsychiatric disorder to include schizophrenia.  The 
veteran did not file a timely appeal.  In November 1999, the 
veteran petitioned to reopen his claim.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105.  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA must determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 1991); and immediately upon 
reopening the claim, the VA must determine whether the VA's 
duty to assist under has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999).

Under § 3.156(a) new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

The Court has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The RO initially denied service connection for a 
neuropsychiatric disorder in an April 1995 rating decision.  
The evidence of record at that time included service medical 
records, VA hospitalization records, and the veteran's 
statements.  Service medical records showed that the veteran 
was treated and discharged from service for an adjustment 
disorder.  A November 1994 VA Medical Center (VAMC) hospital 
discharge summary revealed a diagnosis of paranoid 
schizophrenia.  In August 1995, the veteran submitted support 
statements from several friends who stated that the veteran's 
behavior was different after service.  In an October 1995 
decision, the RO determined that there was no evidence of a 
neuropsychiatric disorder until 12 years following service, 
and thus, service connection for such remained denied.  The 
veteran was notified of this decision in October 1995 and 
filed a notice of disagreement in September 1996.  The RO 
issued a Statement of the case on this issue on October 8, 
1996.  In April 1998, the veteran petitioned to reopen his 
claim for service connection for a neuropsychiatric disorder 
to include schizophrenia.  In July 1998, the RO informed the 
veteran that he did not file a substantive appeal, VA Form 9, 
within the required time limit, i.e. by December 8, 1996.  
The veteran submitted a VA Form 9 on July 31, 1998.  In a 
December 1998 letter, the RO advised the veteran that his 
right to appeal the October 1995 decision had expired.  Thus, 
the October 1995 decision was final. 

In November 1999, the veteran petitioned to reopen his claim.  
Evidence submitted since the November 1999 decision copies of 
VA medical records and VAMC hospitalizations from June 1999 
to October 1999 and statements and testimony of the veteran 
and his mother.  Additionally, the veteran submitted private 
medical statements from Dr. J. O. Fernandez Cuevas, M.D., in 
June 2000 stating that it was his opinion that the veteran's 
symptoms of schizophrenia began during his military service.  
The Board finds that this evidence is both new and material, 
and serves to reopen the claim.  38 C.F.R. § 3.156(a).  

However, upon further review, the Board finds that further 
information is necessary under the duty to assist under 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Thus, following the reopening, the 
issue is remanded to the RO for development and 
readjudication on the merits.
    

ORDER

The veteran's claim for service connection for a 
neuropsychiatric disorder to include schizophrenia is 
reopened.  

REMAND

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).
 
In view of the Board's decision above and because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096-2100 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the VA regional 
office (RO) has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).   

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board observes 
that in a June 2000 letter, Dr. J. O. Fernandez Cuevas, M.D. 
opined that the veteran's symptoms of schizophrenia began 
during his military service.  However, copies of medical 
records pertaining to treatment of the veteran by this 
doctors are not of record.  The VA's duty to assist the 
veteran includes obtaining recent medical records in order to 
determine the nature and extent of the veteran's 
disabilities.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.A. §§ 5102-7).

Additionally, the veteran has reported that he receives 
Social Security benefits.  However, a copy of his Social 
Security award and documentation in support of such from the 
Social Security Administration (SSA) is not of record.

Accordingly, this case is REMANDED for the following:

1.  After obtaining the appropriate 
authorization, the RO should contact J. 
O. Fernandez Cuevas, M.D., and request 
that he provide reasons and bases for his 
conclusion that the veteran's 
schizophrenia began during to service to 
include whether this conclusion was based 
on discussions and history provided from 
the veteran.  If specific medical records 
or information were considered, those 
records should be identified by the 
doctor.  If it is indicated that there 
are additional records that should be 
obtained, they should be identified and 
sought for association with the claims 
folder.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be afforded a VA 
examination in order to obtain an opinion 
as to the onset of the veteran's 
neuropsychiatric disorder.  After 
examining the veteran and reviewing the 
veteran's claims folder to including the 
veteran's service records and all medical 
reports and opinions, the examiner should 
determine whether the diagnosed disorder 
is as likely as not related to his 
service.  The VA examiner should provide 
reasons and bases for this opinion.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 


